FILED
Appellate Case: 19-3256   Document: 010110690141        United
                                                   Date Filed:  States CourtPage:
                                                               05/27/2022    of Appeals
                                                                                  1
                                                                  Tenth Circuit

                                                                 May 27, 2022
                                   PUBLISH
                                                            Christopher M. Wolpert
                                                                Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                       No. 19-3256
 v.

 DEVONTE JEMELL STARKS,

       Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Kansas
                        (D.C. No. 5:18-CR-40105-JTM)


 Paige A. Nichols, Assistant Federal Public Defender (Melody Brannon, Federal
 Public Defender, with her on the briefs), Office of the Kansas Federal Public
 Defender, Topeka, Kansas, for Defendant-Appellant.

 James A. Brown, Assistant United States Attorney (Duston J. Slinkard, Acting
 United States Attorney, with him on the brief), Office of the United States
 Attorney, District of Kansas, Topeka, Kansas, for Plaintiff-Appellee.


 Before HOLMES, Circuit Judge, LUCERO, Senior Circuit Judge, and
 PHILLIPS, Circuit Judge.


 HOLMES, Circuit Judge.
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022    Page: 2



       Devonte Starks appeals from his convictions for possession with intent to

 distribute fentanyl and possession with intent to distribute heroin. The central

 question that we must address is whether Mr. Starks’s conviction can be upheld

 after the government advised the jury in its closing argument that Mr. Starks’s

 right to be presumed innocent no longer existed after the presentation of the trial

 evidence (i.e., the “presumption-of-innocence advisement”). Mr. Starks did not

 object to this presumption-of-innocence advisement. Accordingly, we review his

 appellate challenge under the rigorous plain-error rubric. Under that rubric, we

 conclude—as the government concedes—that the district court committed clear or

 obvious error in allowing this advisement to stand uncorrected before the jury.

 We further believe that this error had some prejudicial effects. Irrespective of

 whether those effects, standing alone, were sufficient to affect Mr. Starks’s

 substantial rights and warrant reversal, we conclude that, when those effects are

 cumulated with the prejudicial effects stemming from two other errors—which the

 government also concedes—Mr. Starks’s convictions cannot stand. Accordingly,

 exercising jurisdiction under 28 U.S.C. § 1291, we reverse Mr. Starks’s

 convictions and remand the case to the district court with instructions to vacate

 its judgment and to conduct further proceedings consistent with this opinion.




                                          2
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022   Page: 3



                                          I

                                          A

       On September 17, 2018, Kansas Highway Patrol Troopers Goheen and

 Birney stopped a Toyota Camry (“Toyota”) and a Chevrolet Impala (“Chevy”)

 that were driving single file across Interstate 70 (“I-70”) in Kansas. The Chevy

 was occupied by two men—Mr. Starks and Kevin Scott—and contained drug

 paraphernalia, but no drugs. The Toyota was occupied by two women—Toya

 Avery and Lamika Watt—and contained two drug-laden suitcases holding two

 kilograms of fentanyl and four kilograms of heroin.

       More specifically, Trooper Goheen initially focused on the cars because the

 Toyota was following the Chevy too closely on the highway. By the time the

 troopers caught up to the vehicles, they had switched positions and the Chevy

 (occupied by Mr. Starks and Mr. Scott) was following the Toyota too closely.

 Trooper Goheen checked the Kansas Turnpike’s computer system—which stores

 photographs that cameras on the turnpike take of vehicular traffic on I-70—and

 noted that, on September 13, 2018 (i.e., four days prior), the same two vehicles

 had passed the Bonner Springs turnpike station, traveling in the same lane, six

 seconds apart. Based on that information, Trooper Goheen inferred that the

 vehicles had been intentionally traveling together.

       Trooper Goheen pulled up next to the Toyota—occupied by Ms. Avery and

 Ms. Watt. And, when he did so, the Chevy pulled in behind his vehicle and began

                                          3
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 4



 following it too closely. Trooper Goheen radioed Trooper Birney to stop the

 Chevy for a following-too-closely violation, and he did so. Around the same

 time, Trooper Goheen observed that the license-plate bracket of the Toyota

 obscured the state of registration (i.e., Ohio), which is a traffic offense, and he

 accordingly stopped the Toyota.

       Trooper Goheen approached the Toyota on the driver’s side. When Ms.

 Avery, who was driving the Toyota, rolled down her window, Trooper Goheen

 smelled burnt marijuana. He also observed that Ms. Avery’s hands were shaking

 when she produced her license. Both Ms. Avery and Ms. Watt denied traveling

 with the occupants of the Chevy. They stated that they were coming from Utah

 and Colorado and were headed to Kansas City. Ms. Watt said that she was on a

 business trip that involved recruiting people. They provided Trooper Goheen

 with a rental agreement for the Toyota; according to the rental agreement, Ms.

 Watt had rented the vehicle in Ohio five days prior, on the morning of

 September 12, 2018.

       Because of (among other things) the smell of marijuana, Trooper Goheen

 suspected Ms. Avery and Ms. Watt of committing a criminal offense and

 instructed them to get out of the Toyota, so he could search it. During the search,

 Trooper Goheen found fentanyl and heroin in two suitcases in the trunk. Trooper

 Goheen arrested Ms. Avery and Ms. Watt, both of whom denied knowledge of the

 drugs. The packages were not tested for fingerprints or DNA.

                                            4
Appellate Case: 19-3256   Document: 010110690141      Date Filed: 05/27/2022    Page: 5



       Meanwhile, Trooper Birney had pulled over the Chevy; Mr. Starks was

 driving and Mr. Scott was the passenger. As with the Toyota, Trooper Birney

 smelled burnt marijuana inside this vehicle. Mr. Starks and Mr. Scott told

 Trooper Birney that they were not traveling with the Toyota and did not know its

 occupants. Mr. Starks explained that he was following the Toyota too closely

 because he had his cruise control set and the Toyota slowed down. The Chevy

 also was a rental vehicle. Trooper Birney obtained the rental agreement; it

 showed that Mr. Scott had rented the vehicle. When Trooper Birney questioned

 the two men about their travel plans, they said that Mr. Scott had picked up Mr.

 Starks in Arizona and they had spent some time in Las Vegas. And, now, they

 were heading to Topeka, Kansas, to see Mr. Starks’s son.

       When Trooper Birney returned to his vehicle to perform a records check of

 Mr. Starks’s license, he learned on the radio from Trooper Goheen that, four days

 prior, the same two vehicles had passed the Bonner Springs turnpike station,

 traveling in the same lane, six seconds apart, and that Trooper Goheen had found

 drugs in the Toyota. Trooper Birney then returned to the Chevy and questioned

 Mr. Starks and Mr. Scott about the marijuana smell; both men denied having or

 smoking marijuana. Under questioning from Trooper Birney, both men also

 denied again knowing the occupants of the Toyota. Trooper Birney searched the

 Chevy but found no controlled substances. He did discover, however, items

 associated with illegal drugs in the Chevy’s trunk—specifically, syringes, a

                                          5
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022   Page: 6



 “vacuum sealer or a food saver,” and plastic bags to package items with the

 sealer. R., Vol. III, at 355 (Trial Tr., dated Apr. 2, 2019).

       Ultimately, law enforcement learned that the syringes found in the Chevy

 belonged to Ms. Avery and the sealer and plastic bags belonged to Mr. Scott.

 Furthermore, law enforcement recovered a total of four cell phones from the two

 vehicles—two from the Chevy and two from the Toyota. During the subsequent

 investigation, law enforcement determined that three of the four phones had been

 in contact with each other, and one of the phones had a number that was

 attributable to Mr. Starks.

                                            B

       Mr. Starks, Mr. Scott, Ms. Avery, and Ms. Watt were all subsequently

 charged in a three-count indictment with conspiring to possess with the intent to

 distribute approximately two kilograms of a mixture or substance containing a

 detectable amount of fentanyl and approximately four kilograms of a mixture or

 substance containing a detectable amount of heroin in violation of 21 U.S.C.

 § 846 (Count 1); possessing with the intent to distribute approximately two

 kilograms of a mixture or substance containing a detectable amount of fentanyl in

 violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), as well as 18 U.S.C. § 2

 (Count 2); and possessing with the intent to distribute approximately four

 kilograms of a mixture or substance containing a detectable amount of heroin in

 violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), as well as 18 U.S.C. § 2

                                            6
Appellate Case: 19-3256   Document: 010110690141      Date Filed: 05/27/2022      Page: 7



 (Count 3). Mr. Scott and Ms. Watt are currently fugitives and were not tried on

 the indictment. 1 Ms. Avery pleaded guilty to the conspiracy offense and testified

 at Mr. Starks’s trial as a government witness.

                                          1

       Mr. Starks’s trial commenced—as the district court acknowledged—in an

 unconventional manner. As particularly relevant here, apparently without

 consulting counsel, the court adopted what it acknowledged was an unique

 approach in instructing the jury. Rather than comprehensively instructing the jury

 concerning the governing law after the close of the evidence, the court elected to

 give the jury—with only a couple of exceptions that it deemed “better left to the

 end of the case” 2—the full set of instructions regarding the governing law

 immediately before the presentation of the evidence. R., Vol. III, at 272 (Trial

 Tr., dated Apr. 1, 2019). Addressing the jury, the court said:

              Well, folks, usually the instructions are given at the end of the
              case, right before closing arguments. It has always seemed to me


       1
              Mr. Scott was released after he told law enforcement that he would
 become a confidential informant. He never contacted the government after his
 release, and the government has not been able to locate him. Ms. Watt also fled
 after she was released from a detention facility in Russell County, Kansas.
       2
              The two exceptions—that is, the instructions the court did not give at
 that time—related, generally, to the jurors’ responsibility to arrive at a
 “unanimous” verdict, if they could “do so without violating [their] individual
 judgment and [their individual] conscience” and, further, the mechanics of the
 deliberation process, including the “first” requirement to “select a presiding
 juror.” R., Vol. I, at 169–72 (Instrs. 33 and 34).

                                              7
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022      Page: 8



              that that got things backwards. It’s like waiting until the end and
              saying, [“]Oh, by the way, these are the things that you should
              have been listening for throughout the trial.[”]

 Id. at 244. The court allowed each juror to have a written set of the instructions,

 which permitted the jurors (if they wished) to “read along” while the court orally

 gave them the instructions, and to “take notes” on, and “refer” to, their copies of

 the written instructions during the course of the trial. Id. And the court also

 informed the jury that the “original copy of the instructions” would “go back to

 the jury room with [them] at the end,” along with “the verdict form.” Id. at 272.

        Notably, among the instructions that the court gave at this early stage were

 the instructions directly bearing on the government’s obligation to establish Mr.

 Starks’s guilt “beyond a reasonable doubt” (i.e., Instrs. 5 and 7) and concerning

 the “presumption of innocence” that is constitutionally afforded to Mr. Starks

 (i.e., Instr. 6). Id. at 248–50. In particular, in orally presenting Instruction No.

 6—regarding the presumption of innocence—the court informed the jury that the

 presumption of innocence “remains with [Mr. Starks] throughout the trial.” Id. at

 249.

        After the court finished instructing the jury, the parties presented their

 evidence and closing arguments over the course of approximately two days. We

 turn now to consider the evidence and arguments that the jury heard, insofar as

 they bear on Mr. Starks’s contentions of error.



                                            8
Appellate Case: 19-3256   Document: 010110690141        Date Filed: 05/27/2022      Page: 9



                                           2

       During its case in chief, the government called Troopers Goheen and

 Birney to testify. The troopers communicated to the jury their factual

 observations concerning the traffic stop of Mr. Starks. But Mr. Starks’s counsel

 objected to five of the troopers’ statements that he believed constituted improper

 expert testimony regarding the purported patterns and practices of drug

 traffickers. In particular, Mr. Starks objected that the government had provided

 “no notice of expert testimony,” and that the testimony was subject to “a Daubert

 analysis 3 or [Federal Rule of Evidence] 702 analysis.” R., Vol. III, at 297–98.

 Specifically, Mr. Starks objected to the following five statements:

              1.      Trooper Goheen’s statement that “from our training and
              experience and what we’re seeing out on the road, [I-70 and I-35]
              are . . . the main highways of the United States that these drugs
              are being trafficked . . . on because [they are the] most direct
              route[s].” Id. at 277.

              2.     Trooper Goheen’s statement that, based on his training and
              experience, “the guy hauling a hundred pounds of marijuana in
              his trunk is probably not going to come by you at 95 miles an
              hour so, you know, . . . [the] violations that I’m seeing are minor
              . . . . For instance, no turn signals; following too close[ly];
              fail[ing] to maintain a single lane of traffic, those are the types
              of violations that I’m out looking for because . . . the people
              transporting illegal contraband . . . are going to be making the
              minor mistakes.” Id. at 281.

              3.    Trooper Goheen’s statement that, based on his training and
              experience, drugs are trafficked across the Mexican border,


       3
              Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

                                               9
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022       Page: 10



               parceled out in California, and shipped across I-70 in “suicide
               loads” by rental car. Id. at 322–26.

               4.     Trooper Goheen’s statement that based on his training and
               experience drug traffickers use “escort vehicles or decoys” to
               divert law enforcement from load vehicles. Id. at 357–58.

               5.      Trooper Birney’s statement that, based on his training and
               experience, “just everything [was] adding up” that the two
               vehicles in this case and their occupants were operating together.
               Id. at 411.

        The court overruled Mr. Starks’s objections. As to Trooper Goheen, for

  example, the court stated that it did “not consider what he has talked about in

  terms of his knowledge and experience and conclusions he was drawing as expert

  testimony but just the things that support his reasons for doing the things that he

  did out there.” Id. at 299.

        During its closing argument, the government highlighted this testimony,

  saying:

               Remember the testimony of Trooper Goheen. Trooper Goheen
               told you that based on his training and experience, what you see
               in interdiction is a load car and then an escort car. In this case,
               who’s driving that escort car? The defendant [i.e., Mr. Starks].

               What does the defendant do? The defendant, when he sees the
               trooper pulling up along side, about to pull over the dope car, he
               whips over and tailgates a trooper.

               I challenge any of you to pull over and tailgate a trooper like that
               without knowing exactly what’s going to happen.

  Id. at 630 (Trial Tr., dated Apr. 3, 2019).

                                                3

                                            10
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 11



        After Troopers Goheen and Birney testified, the government called Special

  Agent Heizer from the Department of Homeland Security. Agent Heizer testified

  to the authenticity of a government record, Exhibit 11. Exhibit 11 showed that

  two men, possessing names and birthdays identical to those of Mr. Scott and Mr.

  Starks, crossed the U.S.-Mexico border on foot at 9:00 p.m. EST on September 7,

  2018—which was five days before Mr. Scott and Ms. Watt rented the cars that

  Troopers Goheen and Birney later stopped on September 17. Eighteen minutes

  later, they returned to the United States on foot via that same entry-exit point,

  within one minute of each other.

        Mr. Starks’s counsel objected to the introduction of Exhibit 11 on hearsay

  grounds. Specifically, Mr. Starks’s counsel maintained that Agent Heizer had no

  personal knowledge concerning the creation of Exhibit 11 nor regarding the

  section of the border where that record was generated. His objection was

  overruled without comment.

                                            4

        Following Agent Heizer’s testimony, the government called Drug

  Enforcement Administration (“DEA”) Task Force Officer Proffitt (“TFO

  Proffitt”) to testify concerning the post-arrest search of the phones found in the

  Chevy and Toyota, as well as Mr. Starks’s prior criminal history. In addition to

  testifying that three of the four phones had been in contact with each other, and



                                            11
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022      Page: 12



  that one of the phones had a number that was attributable to Mr. Starks, 4 TFO

  Proffitt noted that all of the phones had been activated on September 11,

  2018—six days before the traffic stop. Through TFO Proffitt, the government

  also presented evidence that in 2015 Mr. Starks was convicted in state court for

  attempted possession of heroin for sale, for which he served prison time.

        Notably, during his cross-examination of TFO Proffitt, Mr. Starks’s counsel

  asked TFO Proffitt about a search warrant he had obtained for Mr. Starks’s

  residence after Mr. Starks’s arrest on September 17, 2018, and prior to trial.

  Specifically, Mr. Starks’s counsel asked TFO Proffitt what he found as a result of

  that warrant, and if he had hoped to use that warrant to find additional evidence

  of drug trafficking. TFO Proffitt stated that he obtained and executed the warrant

  hoping to find additional drug-trafficking evidence, but his search of Mr. Starks’s

  residence yielded no such evidence.

        On redirect, the government asked TFO Proffitt how he obtained probable

  cause for the warrant. TFO Proffitt stated that two non-testifying, local police

  officers who had responded to a domestic-dispute call at Mr. Starks’s residence

  had informed him that they observed a gallon-sized Ziploc bag of cash at the



        4
                 Tracking in part the testimony of Ms. Avery, discussed infra, TFO
  Proffitt testified that contact information had been saved on the four phones under
  various names: “three had a [contact saved as], T-A, and the fourth had other
  versions, it had a Vonte, a Vonte KC, and . . . a Bro Tae,” and the stored data
  from the phones also referenced “Bro Tay” and “Ta.” R., Vol. III, at 440–41.

                                           12
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 13



  home and smelled marijuana coming from Mr. Starks’s person, the residence, and

  a car on the property.

                                             5

        The government concluded its presentation of evidence with testimony

  from Ms. Avery. Following her arrest, as previously noted, Ms. Avery pleaded

  guilty to the conspiracy charge, and she agreed to testify as a government witness

  under a plea agreement—with the acknowledged hope of receiving a more lenient

  sentence. During her testimony, Ms. Avery stated that Mr. Scott regularly sold

  heroin and fentanyl and used her as a drug tester. In that regard, Ms. Avery

  testified that she was “addicted to heroin and fentanyl” and had “a very, very high

  tolerance” for the drugs; thus, she was “beneficial to someone who sells drugs on

  [a] large scale,” like Mr. Scott, as a tester of the quality of the drugs. R., Vol. III,

  at 519–20. They both worked the narcotics trade in Akron, Ohio.

        Ms. Avery stated that she first met Mr. Starks in Arizona after Mr. Scott

  asked her to accompany him to meet a new potential supplier of heroin. In

  Arizona, Mr. Starks, Ms. Avery, and Mr. Scott went to a house in a gated

  community, where Ms. Avery tested tar heroin in the presence of Mr. Scott and

  Mr. Starks. When Ms. Avery proclaimed that the heroin was “junk,” Mr. Starks

  reportedly indicated that he would “talk to [his sources] and figure out what can

  be done about this.” Id. at 526–27. Mr. Scott and Ms. Avery then transported

  some heroin back to Ohio. The two typically traveled in rental cars that Mr. Scott

                                            13
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022    Page: 14



  would rent and pay for. Ms. Avery testified that it was her understanding that Mr.

  Starks “was going to get paid every time” they did a drug deal with his suppliers.

  Id. at 540.

        Ms. Avery testified that she met Mr. Starks at the same house in Arizona on

  two subsequent trips with Mr. Scott. According to Ms. Avery, on the first of

  these trips—which occurred around two months after the initial one—their group

  was joined by “two Mexicans” who were narcotics suppliers of Mr. Starks. Id. at

  533. The Mexican suppliers had brought with them “a kilo of heroin,” Ms. Avery

  testified, but this was not satisfactory to her and Mr. Scott because Ms. Avery

  said that she and Mr. Scott also wanted fentanyl; they “needed both” heroin and

  fentanyl. Id. at 534. Mr. Scott expressed this need for both drugs to Mr. Starks

  and his “Mexican” suppliers, but he purchased the heroin. Id. Mr. Scott and Ms.

  Avery “broke it down, repackaged it and taped it to [her] body,” and then

  transported the heroin back to Ohio. Id. at 535. On the final Arizona trip, Ms.

  Avery testified that one of Mr. Starks’s suppliers did bring both—more than a

  kilo of heroin and fentanyl. Mr. Scott purchased the narcotics, and, as before, he

  and Ms. Avery repackaged the drugs and traveled back to Ohio.

        Notably, Ms. Avery further testified that on September 12, 2018, she met

  Mr. Scott, Ms. Watt, and Mr. Starks in Akron, where there were two rental

  vehicles present—a Toyota and a Chevy. Mr. Scott gave everyone a phone with

  pre-programmed contact information under different names: Mr. Scott’s name was

                                           14
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 15



  “Bro,” Ms. Avery’s name was “Sis,” and Mr. Starks’s name was “Ta.” Id. at 558.

  The four traveled to Anaheim, California. On the way there, before entering

  California, Ms. Avery stated that Mr. Starks spoke with someone on a speaker-

  phone about getting drugs out of California, but the person advised that there was

  no safe way to do so. Once they arrived in California, they stayed for a few days;

  Ms. Avery was not sure why and did not ask. On the group’s return, Ms. Avery

  started off riding in the car with Mr. Starks and Mr. Scott, but later joined Ms.

  Watt in her vehicle. Ms. Avery did a small portion of the driving and had “been

  driving about five or ten minutes” when the Kansas trooper (i.e., Trooper Goheen)

  pulled her over. Id. at 563.

        Ms. Avery stated that, even though Mr. Scott had recruited her for the

  Anaheim trip and she believed that she would be testing drugs, she had not heard

  about any drug transaction or tested any drugs during the trip. Significantly, Ms.

  Avery testified that she did not know that drugs were in her vehicle on

  September 17, 2018—the day she was pulled over and arrested. She further

  testified that she did not talk directly to Mr. Starks about drug transactions. Ms.

  Avery said she and Mr. Starks did not “have an understanding about drugs. He’s

  not paying for them and I’m not, either, so we don’t need to be talking about how

  much of anything is going to be, you know, bought because we’re not buying it.”

  Id. at 561.



                                            15
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 16



                                             6

        Significantly, at the conclusion of the evidence—two days after the trial

  began—the district court elected not to comprehensively instruct the jury again.

  Specifically, in response to the government’s inquiry as to whether it would do

  so, the court responded that it was “not going to go through the instructions

  again,” but it would “read those final two instructions” that it initially had

  reserved for the end of the evidence, and then counsel could present their closing

  arguments. Id. at 485. Those two instructions concerned, generally, the jurors’

  responsibility to arrive at a “unanimous” verdict, if they could “do so without

  violating [their] individual judgment and [their individual] conscience,” and,

  further, the mechanics of the deliberation process. R., Vol. I, at 169–72 (Instrs.

  33 and 34); accord id., Vol. III, at 620–22. As the court described them, those

  mechanics included the “first” requirement of the jury to “select a presiding

  juror” and “[t]he second thing [the jury] should do,” that is, “review the

  instructions.” Id., Vol. I, at 171 (Instr. 34); accord id., Vol. III, at 621. As to the

  “second thing,” the court advised the jury that their work as jurors would be

  “more productive” if they were familiar with “the legal principles upon which

  [their] verdict must be based.” Id., Vol. I, at 171 (Instr. 34); accord id., Vol. III,

  at 621.

        Notably, however, as a consequence of the court’s unconventional approach

  regarding the timing of the delivery of its oral instructions, the jury heard the

                                            16
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 17



  court’s oral instructions concerning most of the governing law only once, and

  approximately two days before they began deliberations. In particular, the jury

  did not hear again—at the close of the evidence—the court’s oral instructions

  regarding the government’s beyond-a-reasonable-doubt burden of proof (i.e.,

  Instrs. 5 and 7) nor the court’s instruction concerning the presumption of

  innocence that the Constitution afforded Mr. Starks (i.e., Instr. 6).

                                             7

        After the jury heard the court’s two remaining instructions, the parties’

  counsel gave their closing arguments. Importantly, in its closing, the government

  told the jury:

               Now, on Monday, if you’ll recall, you were instructed that this
               defendant was presumed innocent. That he was clothed in the
               presumption of innocence. And that was absolutely true
               Monday. But here we are[, on] Wednesday. Ladies and
               gentlemen, I submit to you that based upon the evidence and
               based upon your common sense, that that is no longer true. That
               as the defendant sits before you today, that that presumption has
               been changed based upon [the] substantial weight of credible
               evidence. And as you see him, the naked truth about him, this
               man, based on this evidence, is a drug dealer.

  Id., Vol. III, at 627 (emphases added). Mr. Starks’s counsel did not

  contemporaneously object, and the court did not admonish the government or

  otherwise comment on the propriety of its argument.

        The government then proceeded to make statements regarding its witnesses’

  truthfulness. Specifically, the government stated that Ms. Avery was bound to a


                                            17
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022     Page: 18



  plea agreement requiring her “only to do one thing: [t]ell the truth.” Id. at 631.

  The government added, “[n]obody has ever told her to do anything other than tell

  the truth. And she sat there and she told you the absolute truth . . . .” Id. Mr.

  Starks’s counsel objected to this statement as improper vouching. The district

  court sustained the objection, and it also instructed the jury to disregard the

  statement: i.e., “Jury will ignore what the prosecutor says in terms of truthfulness.

  That’s your determination to make, not counsel’s.” Id.

                                             8

        During his subsequent closing argument, Mr. Starks’s counsel did express

  his disagreement with the prosecutor’s presumption-of-innocence advisement:

  “[The] Prosecutor said when he stood up that . . . [Mr.] Starks had the

  presumption of innocence but he doesn’t now. I would disagree with that as a

  point of law. Until you decide otherwise, you, the jury, . . . Mr. Starks is

  presumed innocent. And he is innocent.” Id. at 657. But the court itself did not

  instruct the jury regarding this matter or otherwise take remedial action.

        When Mr. Starks’s counsel concluded, the government began its rebuttal

  closing argument with forceful statements that appeared to be aimed at bolstering

  the credibility of Ms. Avery, the only government witness who testified about the

  alleged narcotics conspiracy and Mr. Starks’s supposed involvement in it.

  Specifically, the government’s counsel said:

               Ladies and gentlemen, from the defendant’s [i.e., Mr. Starks’s]

                                                 18
Appellate Case: 19-3256     Document: 010110690141      Date Filed: 05/27/2022   Page: 19



               point of view, as you just heard, you should believe everything
               about everyone else in this conspiracy except the defendant.
               That’s not the law. It would defy human nature and common
               sense.

               They attack Ms. Avery. Well, conspiracies are characterized by
               their secrecy and their criminal nature and people involved.
               Hatching plots in hell doesn’t involve angels.

  Id. at 658. Further, the government sought to lend additional credibility to the

  predicate for Agent Proffitt’s search of Mr. Starks’s residence. In particular, the

  government stated “based upon the observations of the officers[,] . . . a search

  warrant was acquired. [A j]udge look[ed] at the evidence and [concluded there

  was] probable cause to search . . . .” Id. at 660. Mr. Starks’s counsel objected to

  this as improper vouching. The court sustained the objection, but did not provide

  a curative instruction.

        The government also made statements commenting on Trooper Birney’s and

  Trooper Goheen’s testimony. Specifically, the government stated to the jury:

  “You saw Trooper Birney. You saw Trooper Goheen. You know their demeanor.

  You know how they do their jobs and how they’ve done it for years. They have

  no axe to grind and no reason to make things up and they don’t take shortcuts.”

  Id. at 661. Mr. Starks’s attorney did not object to this statement.

                                            9

        After hearing closing arguments, a little after 12:00 pm—approximately

  two days after orally receiving most of their instructions from the court—the jury


                                            19
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022        Page: 20



  retired to deliberate, with a written set of the “original” instructions and the

  verdict form. Id. at 664. After being dismissed at the end of the business day, it

  returned to court the next day and reached a verdict in the early afternoon. The

  jury convicted Mr. Starks of the two counts charging him with possessing with the

  intent to distribute narcotics—specifically, fentanyl (Count 2) and heroin (Count

  3). However, the jury could not reach a verdict regarding the conspiracy charge

  (Count 1), and the court subsequently dismissed that charge on the government’s

  motion. The district court sentenced Mr. Starks to a total term of 180 months’

  imprisonment followed by 5 years’ supervised release. Mr. Starks timely

  appealed.

                                             II

        Mr. Starks presents five arguments that he believes warrant reversal:

               (1)    the district court abused its discretion when it admitted
               expert testimony by Troopers Goheen and Birney regarding
               typical patterns and practices of drug traffickers, where the
               government failed to provide the requisite disclosures under
               Federal Rule of Criminal Procedure 16 and the court failed to
               make the necessary expert witness determinations under Federal
               Rule of Evidence 702;

               (2)   the district court abused its discretion by admitting hearsay
               evidence that Mr. Starks and Mr. Scott crossed the U.S.-Mexico
               border together;

               (3)    the district court plainly erred, in violation of Mr. Starks’s
               Sixth Amendment rights, by allowing the jury to hear the out-of-
               court statements of non-testifying local law enforcement officers
               through the testimony of Agent Proffitt;


                                                  20
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022        Page: 21



               (4)    the district court plainly erred in allowing the government
               to engage in prosecutorial misconduct in closing argument, which
               deprived Mr. Starks of a fair trial, by (a) telling the jury that Mr.
               Starks’s presumption of innocence had been abrogated before
               jury deliberations, (b) improperly vouching for Ms. Avery,
               Troopers Goheen and Birney, and the non-testifying local
               officers regarding whom Agent Proffitt testified, and (c) in its
               rebuttal argument, telling “jurors that the law prohibited them
               from concluding that [Ms.] Avery was telling the truth about her
               own and Mr. Scott’s drug dealing, but lying about Mr. Starks”;
               and

               (5)    the cumulative effect of two or more of the foregoing
               errors deprived Mr. Starks of a fair trial.

  See Aplt.’s Opening Br. at i–ii, 2.

        However, in order to conclude that Mr. Starks’s convictions cannot stand,

  we need not—and therefore do not—reach most of these arguments. See, e.g.,

  United States v. Chavez, 976 F.3d 1178, 1213 n.20 (10th Cir. 2020). That is

  because we determine that the cumulative effects of three errors that Mr. Starks

  alleges are enough to warrant reversal of his convictions: specifically, (1) the

  unpreserved error arising from the government’s presumption-of-innocence

  advisement, (2) the preserved error concerning the court’s admission of the expert

  testimony of Troopers Goheen and Birney regarding typical patterns and practices

  of drug traffickers, and (3) the unpreserved error relating to the prosecution’s

  vouching for Ms. Avery’s credibility.

        More specifically, we begin our analysis with arguably the most

  problematic of the errors: that is, the one pertaining to the government’s


                                            21
Appellate Case: 19-3256     Document: 010110690141         Date Filed: 05/27/2022     Page: 22



  presumption-of-innocence advisement. As noted, Mr. Starks did not preserve his

  challenge to this error in the district court (i.e., he failed to object to it). Thus,

  our review is only for plain error. See, e.g., United States v. Anaya, 727 F.3d

  1043, 1053 (10th Cir. 2013). The government does not dispute that, under the

  second prong of the plain-error test, this error was clear or obvious. Moreover, in

  our view, this error had some prejudicial effects. Regardless of whether those

  effects, standing alone, were sufficient to affect Mr. Starks’s substantial rights

  and warrant reversal, we conclude that, when those effects are cumulated with the

  prejudicial effects of the errors relating to the court’s admission of the expert

  testimony of Troopers Goheen and Birney and the prosecution’s vouching for Ms.

  Avery’s credibility, we cannot uphold Mr. Starks’s convictions.

                                              A

                                               1

         Under the plain-error rubric, reversal is only warranted where there is

  “(1) error, (2) that is plain, which (3) affects substantial rights, and which

  (4) seriously affects the fairness, integrity, or public reputation of judicial

  proceedings.” United States v. Portillo-Vega, 478 F.3d 1194, 1202 (10th Cir.

  2007) (quoting United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir.

  2005) (en banc)). “We ‘apply the plain error rule less rigidly when reviewing a

  potential constitutional error.’” United States v. Dalton, 918 F.3d 1117, 1130

  (10th Cir. 2019) (quoting United States v. Weeks, 653 F.3d 1188, 1198 (10th Cir.

                                              22
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022      Page: 23



  2011)).

        An error is “plain” if it is “so clear or obvious that it could not be subject

  to any reasonable dispute.” United States v. Courtney, 816 F.3d 681, 684 (10th

  Cir. 2016). “In turn, to be clear or obvious, the error must be contrary to

  well-settled law.” United States v. Taylor, 514 F.3d 1092, 1100 (10th Cir. 2008).

  “In general, for an error to be contrary to well-settled law, either the Supreme

  Court or this court must have addressed the issue.” United States v. Ruiz-Gea,

  340 F.3d 1181, 1187 (10th Cir. 2003). To demonstrate under the third prong of

  the plain-error test that an error affected a defendant’s substantial rights, “a

  defendant generally must demonstrate that an error was ‘prejudicial, meaning that

  there is a reasonable probability that, but for the error claimed, the result of the

  proceeding would have been different.’” United States v. Bustamante-Conchas,

  850 F.3d 1130, 1138 (10th Cir. 2017) (en banc) (quoting United States v.

  Algarate-Valencia, 550 F.3d 1238, 1242 (10th Cir. 2008)).

        “The reasonable-probability standard is not the same as, and should not be

  confused with, a requirement that a defendant prove by a preponderance of the

  evidence that but for error things would have been different.” Id. (quoting United

  States v. Dominguez Benitez, 542 U.S. 74, 83 n.9 (2004)). Instead, “[a]

  reasonable probability is a probability sufficient to undermine confidence in the

  outcome.” United States v. Hasan, 526 F.3d 653, 665 (10th Cir. 2008) (quoting

  Sallahdin v. Gibson, 275 F.3d 1211, 1235 (10th Cir. 2002)). It is the defendant’s

                                             23
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022      Page: 24



  burden to make this showing, even in a case of alleged constitutional error.

  Gonzalez-Huerta, 403 F.3d at 733.

        As to plain error’s fourth requirement, a party that fails to raise an

  argument in the district court must show that allowing a non-constitutional error

  to stand would be “particularly egregious” and would constitute a “miscarriage of

  justice.” United States v. Gilkey, 118 F.3d 702, 704 (10th Cir. 1997) (quoting

  United States v. Ivy, 83 F.3d 1266, 1295 (10th Cir. 1996)). However, “[i]n the

  context of an alleged constitutional error, the relaxed standard means we do not

  require the exceptional showing required to remand a case of non-constitutional

  error.” United States v. Dazey, 403 F.3d 1147, 1178 (10th Cir. 2005).

  Nevertheless, the burden remains with the defendant to show “that an exercise of

  our discretion is appropriate.” Id. The test is applied on “a case-specific and

  fact-intensive basis.” Bustamante-Conchas, 850 F.3d at 1141 (quoting Puckett v.

  United States, 556 U.S. 129, 142 (2009)).

                                            2

        Prosecutorial misconduct can cause constitutional error in two ways: first,

  it can prejudice a specific constitutional right amounting to a denial of the right;

  and second, “absent infringement of a specific constitutional right, a prosecutor’s

  misconduct may in some instances render a . . . trial ‘so fundamentally unfair as

  to deny [a defendant] due process.’” Underwood v. Royal, 894 F.3d 1154, 1167

  (10th Cir. 2018) (quoting Littlejohn v. Trammell, 704 F.3d 817, 837 (10th Cir.

                                            24
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 25



  2013)), cert. denied, Underwood v. Carpenter, --- U.S. ----, 139 S. Ct. 1342

  (2019).

        “When evaluating allegedly inappropriate remarks of counsel for plain

  error, we must view the remarks in the context of the entire trial.” United States

  v. Vann, 776 F.3d 746, 760 (10th Cir. 2015) (quoting United States v. Lopez-

  Medina, 596 F.3d 716, 738 (10th Cir. 2010)). The relevant context includes “the

  curative acts of the district court, the extent of the misconduct, and the role of the

  misconduct within the case.” United States v. Christy, 916 F.3d 814, 826 (10th

  Cir. 2019) (quoting United States v. Gabaldon, 91 F.3d 91, 94 (10th Cir. 1996)).

  The Supreme Court in United States v. Young observed that “[t]he line separating

  acceptable from improper advocacy is not easily drawn.” 470 U.S. 1, 7 (1985).

  In Christy, we noted that one type of argument that clearly crosses the line into

  improper advocacy involves “misstating the law.” 916 F.3d at 825 (citing United

  States v. Currie, 911 F.3d 1047, 1057 (10th Cir. 2018)).

                                            B

        Arguably, Mr. Starks’s most compelling claim of error arises from the

  government’s erroneous presumption-of-innocence advisement during its closing

  argument:

               Now, on Monday, if you’ll recall, you were instructed that this
               defendant was presumed innocent. That he was clothed in the
               presumption of innocence. And that was absolutely true
               Monday. But here we are[, on] Wednesday. Ladies and
               gentlemen, I submit to you that based upon the evidence and

                                                25
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022     Page: 26



               based upon your common sense, that that is no longer true. That
               as the defendant sits before you today, that that presumption has
               been changed based upon [the] substantial weight of credible
               evidence. And as you see him, the naked truth about him, this
               man, based on this evidence, is a drug dealer.

  R., Vol. III, at 627 (emphases added).

        We have held that the “‘constitutionally rooted presumption of innocence’

  [is] one of those basic rights whose violation may provide a ground for vacation

  of a state conviction independent of the more general due process concerns

  underlying fundamental fairness analysis.” Mahorney v. Wallman, 917 F.2d 469,

  472 (10th Cir. 1990) (per curiam) (quoting Brinlee v. Crisp, 608 F.2d 839, 854

  (10th Cir. 1979)). Specifically, “[t]he presumption of innocence, although not

  articulated in the Constitution, is a basic component of a fair trial under our

  system of criminal justice.” Estelle v. Williams, 425 U.S. 501, 503 (1976); see

  Cool v. United States, 409 U.S. 100, 104 (1972) (per curiam) (discussing the

  “constitutionally rooted presumption of innocence”). The presumption serves as a

  reminder to the jury that the prosecution has the burden of proving every element

  of the offense beyond a reasonable doubt, and is thus a bedrock of our criminal

  justice system. See Delo v. Lashley, 507 U.S. 272, 278 (1993) (per curiam). Yet

  the government here advised the jury in its closing argument that, after the

  presentation of the evidence, Mr. Starks was “no longer” “clothed in the

  presumption of innocence.” R., Vol. III, at 627.

        On appeal, the government wisely concedes that the district court clearly or

                                            26
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022       Page: 27



  obviously erred in letting this presumption-of-innocence advisement stand

  uncorrected before the jury. See Aplee.’s Resp. Br. at 44. However, the

  government contends that this error did not affect Mr. Starks’s substantial rights

  and, thus, he cannot demonstrate that the third prong of the plain-error test is

  satisfied. Yet, in our view—irrespective of whether this is true—it is not

  determinative here. We conclude that, under the circumstances of this case, this

  clear or obvious error had some prejudicial effects. And, as noted, Mr. Starks’s

  convictions cannot stand when these prejudicial effects are combined with the

  prejudicial effects of two other errors. We discuss the case-specific

  circumstances upon which we base this reasoning below. We begin, however,

  with an overview of our on-point decision in Mahorney—a decision that informs

  our subsequent analysis.

                                            1

        In Mahorney, we granted habeas relief on the ground that the prosecution’s

  statements in closing argument impermissibly undermined the petitioner’s

  presumption of innocence. See 917 F.2d at 474. Those statements are remarkably

  similar to those at issue here. Specifically, the prosecution said:

               I submit to you, under the law and the evidence, that we are in a
               little different position today than we were in when we first
               started this trial and it was your duty at that time, under the law
               of this land, as you were being selected as jurors, to actively in
               your minds presume that man over there not to be guilty of the
               offense of rape in the first degree, but, you know, things have
               changed since that time. I submit to you at this time, under the

                                                27
Appellate Case: 19-3256     Document: 010110690141      Date Filed: 05/27/2022    Page: 28



               law and under the evidence, that that presumption has been
               removed, that that presumption no longer exists, that that
               presumption has been removed by evidence and he is standing
               before you now guilty.

  Id. at 471 (emphases added). As in this case, the prosecution did not even attempt

  on appeal to defend the propriety of these statements. See id. Nevertheless, we

  specifically noted that they were “impermissible because they undermined two

  fundamental aspects of the presumption of innocence, namely that the

  presumption (1) remains with the accused throughout every stage of the trial,

  including, most importantly, the jury’s deliberations, and (2) is extinguished only

  upon the jury’s determination that guilt has been established beyond a reasonable

  doubt.” Id. at 471 n.2.

        In particular, we noted in Mahorney that “the essence of the error in the

  prosecution’s comments here was that they conveyed to the jury the idea that the

  presumption had been eliminated from the case prior to deliberations.” Id. at 473.

  We rejected the suggestion that a generalized fundamental fairness inquiry was

  the proper framework for determining whether the prosecution’s comments

  effected a constitutional violation. Id. at 472–73. That framework was applicable

  in circumstances where the court failed “to give a specific charge on the

  presumption of innocence.” Id. at 472. Such a failure “‘does not in and of itself

  violate the Constitution’ in the absence of a finding that such failure, when

  considered with all other circumstances, rendered the trial fundamentally unfair.”


                                           28
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022   Page: 29



  Id. at 472 (quoting Kentucky v. Whorton, 441 U.S. 786, 789 (1979)). Rejecting

  this approach, and with the prosecution’s comments in mind, we stated that “[a]

  misstatement of law that affirmatively negates a constitutional right or principle is

  often, in our view, a more serious infringement than the mere omission of a

  requested instruction.” Id. at 473.

        We recognized, however, that it was not enough that the prosecution’s

  comments violated the petitioner’s constitutional rights; they had to substantially

  prejudice him. And, considering “the pertinent surrounding circumstances at

  trial,” we concluded that they did “show substantial prejudice.” Id. Among the

  factors that the court concluded supported its prejudice determination was the fact

  that the court’s “overall charge on the presumption of innocence and burden of

  proof was not sufficiently specific to preserve that presumption in light of the

  prosecutor’s specific statement that it had been extinguished from the case.” Id.

  at 473–74. Notably, we reached this conclusion even though “[t]he jury

  instructions were read to the jury [by the court] before closing arguments were

  made.” Id. at 474 n.5.

        “Moreover, the trial court did not thereafter attempt to cure or minimize the

  problem [caused by the prosecutor’s presumption-of-innocence advisement]

  through admonishment or special instruction of the jury.” Id. at 473.

  Furthermore, “the character and condition of the evidence” supported our

  determination of substantial prejudice. Id. at 474. Specifically, the outcome of

                                           29
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 30



  the case turned on the credibility of testimonial evidence, which neither “was

  conclusively confirmed [n]or disproportionately discredited by extrinsic

  evidence.” Id. Thus, considering the particular circumstances of the

  case—including this state of the evidence, “the aggravated effect of the

  prosecution’s misconduct . . . and the fact that this misconduct went directly to a

  fundamental precept guiding the factfinder’s evaluation of guilt or

  innocence”—we concluded that we could not “say that the constitutional infirmity

  in petitioner’s criminal trial was harmless.” Id.

                                            2

        Akin to Mahorney, we conclude that, under the particular circumstances of

  this case, the government’s presumption-of-innocence advisement—at the very

  least—had some prejudicial effects on the trial, irrespective of whether those

  effects were sufficient to affect Mr. Starks’s substantial rights, within the

  meaning of the plain-error test’s third prong. This is so because in this case

  (1) the substance of the court’s generalized instructions was not helpful in

  mitigating the strong potential for prejudice—and actual prejudicial

  effects—caused by the prosecution’s presumption-of-innocence advisement;

  (2) the unconventional timing of the court’s delivery of its oral instructions may

  have undermined the capacity of the instructions to be a positive instrument for

  mitigating any prejudice from the advisement; and (3) contrary to the

  government’s contentions, its proof of Mr. Starks’s guilt—being essentially

                                            30
Appellate Case: 19-3256     Document: 010110690141         Date Filed: 05/27/2022     Page: 31



  circumstantial and dependent on the testimony of an admitted drug addict and

  alleged coconspirator with a plea deal—was not “overwhelming.” Cf. Aplee.’s

  Resp. Br. at 21. We address each of these factors in turn.

                                              a

         In Mahorney, we bolstered our conclusion that the prosecution’s

  presumption-of-innocence advisement, like the one here, caused the petitioner

  substantial prejudice by reasoning that “the trial court’s overall charge on the

  presumption of innocence and burden of proof was not sufficiently specific to

  preserve that presumption in light of the prosecutor’s specific statement that it

  had been extinguished from the case.” 917 F.2d at 473–74. This reasoning also

  seems cogent here, where the district court offered only generalized instructions

  regarding the government’s proof-beyond-a-reasonable doubt burden and the

  defendant’s presumption of innocence. See R., Vol. I, at 54 (Instr. 5); id. at 135

  (Instr. 6); id. at 136 (Instr. 7); see also id., Vol. III, at 248–50 (Instrs. 5, 6, and

  7).

         Moreover, as in Mahorney, after the prosecution made its impermissible

  statements concerning the presumption of innocence, “the trial court did not

  thereafter attempt to cure or minimize the problem through admonishment or

  special instruction of the jury,” 917 F.2d at 473—even though, as the government

  here concedes, the error was clear or obvious and thus an error that the court

  should have addressed sua sponte. This silence in the court’s instructions

                                              31
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022     Page: 32



  possibly could have left the jury with the impression that the court condoned the

  prosecution’s impermissible statements. See Currie, 911 F.3d at 1056 (“A court’s

  refusal to correct a prosecutor’s misstatement of law may affect the prejudicial

  effect of the comment.”); cf. United States v. Slatten, 395 F. Supp. 3d 45, 103

  (D.D.C. 2019) (“Because this Court quickly, forcefully, and repeatedly corrected

  the prosecutor’s erroneous insinuation that the presumption of innocence no

  longer applied, [the defendant] wasn’t prejudiced.”); cf. also Taylor, 514 F.3d at

  1100–01 (concluding district court’s instruction immediately after improper

  comment cured prejudicial effect). 5

        Therefore, the substance of the district court’s generalized instructions here


        5
              In his closing argument, defense counsel attempted to address the
  prosecution’s erroneous presumption-of-innocence advisement. He said:

               [The] Prosecutor said when he stood up that on Monday [Mr.]
               Starks had the presumption of innocence but he doesn’t now. I
               would disagree with that as a point of law. Until you decide
               otherwise, you, the jury, we, the people, Mr. Starks is presumed
               innocent. And he is innocent.

  R., Vol. III, at 657. However, by its own terms, this comment of Mr. Starks’s
  counsel expressed nothing more than a mere disagreement with the prosecution
  regarding the law. And the instructions made clear that the jury was obliged to
  look to the court for guidance regarding the governing law. See id. at 245 (“You
  must not substitute or follow your own notion or opinion as to what the law is or
  ought to be. It is your duty to apply the law as I explain it to you, regardless of
  the consequences.”); accord id., Vol. I, at 128. Accordingly, though well-
  intentioned, counsel’s response to the prosecution’s erroneous presumption-of-
  innocence advisement had little force to diminish the strong potential for
  prejudice—and actual prejudicial effects—stemming from the advisement and
  certainly could not make up for the court’s failure to correct the advisement.

                                           32
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022       Page: 33



  was unhelpful in mitigating the strong potential for prejudice—and actual

  prejudicial effects—caused by the prosecution’s presumption-of-innocence

  advisement. To be sure, the court’s presumption-of-innocence instruction stated

  that the presumption “remains with [the defendant] throughout the trial.” R., Vol.

  III, at 249 (emphasis added); accord id., Vol. I, at 135. However, nothing in the

  jury instructions defined what procedural events constituted the “trial.” As a

  result, a reasonable juror could have erroneously concluded—in a manner

  consistent with the government’s flawed presumption-of-innocence

  advisement—that the “trial” ended with the close of evidence. Cf. Mahorney, 917

  F.2d at 471 n.2 (“[T]he presumption of innocence . . . remains with the accused

  throughout every stage of the trial, including, most importantly, the jury’s

  deliberations, and . . . is extinguished only upon the jury’s determination that

  guilt has been established beyond a reasonable doubt.”).

        Further, the government reminds us that the court—in addition to

  instructing the jury regarding the government’s beyond-a-reasonable-doubt

  burden and the presumption of innocence—also instructed the jury that

  “[s]tatements, arguments, and remarks of counsel are not evidence in the case,”

  and that the jury was admonished to “consider only the evidence in the case.” R.,

  Vol. I, at 167 (Instr. 32). And the government points to the unremarkable

  proposition that “the jury is presumed to have followed” its instructions. Aplee.’s



                                            33
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 34



  Resp. Br. at 45; see also Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“A jury is

  presumed to follow its instructions.”); Bland v. Sirmons, 459 F.3d 999, 1015 (10th

  Cir. 2006) (noting that “[t]he jury is presumed to follow its instructions, even

  when there has been misleading argument” (citation omitted)).

        The government’s line of argument is of course intended to suggest that

  Mr. Starks was not prejudiced by the prosecutor’s impermissible presumption-of-

  innocence advisement because the jury—by dutifully following its

  instructions—would have ignored the advisement. However, the presumption that

  the jury follows its instructions in the face of a prosecutor’s impermissible

  arguments is just that—a presumption.

        More to the point, in the context of a prosecution argument remarkably

  similar to the one here, we emphasized that “[a] misstatement of law that

  affirmatively negates a constitutional right or principle” frequently results in a

  “serious infringement” of a defendant’s constitutional rights. Mahorney, 917 F.2d

  at 473 (emphasis added). And, as Mr. Starks aptly notes, “that instruction

  [providing that counsel’s statements or arguments are not evidence, which the

  government relies on here] says nothing about counsel’s statements about the law.

  The prosecutor’s improper statement about the presumption of innocence stood

  uncorrected by any instruction.” 6 Aplt.’s Reply Br. at 13. Accordingly, guided in


        6
               It is true that the court’s generalized instructions told the jury that it
                                                                           (continued...)

                                            34
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022   Page: 35



  substantial part by Mahorney’s reasoning and outcome, we are inclined to

  conclude that the district court’s generalized admonishments to the jury about the

  non-evidentiary quality of counsel’s arguments would have had little effect in

  dissipating the strong potential for prejudice—and actual prejudicial

  effects—stemming from the prosecution’s presumption-of-innocence advisement.

  In sum, the substance of the district court’s generalized instructions was unhelpful

  in mitigating this strong potential for prejudice and actual prejudicial effects of

  this advisement.

                                            b

        Moreover, at least under the circumstances here, the court’s unconventional

  timing in orally delivering virtually all of its instructions may have significantly

  undermined any capacity that the court’s generalized instructions had to mitigate



        6
           (...continued)
  should “apply the law as [the court] explain[ed] it to [the jury].” R., Vol. III, at
  245 (“You must not substitute or follow your own notion or opinion as to what
  the law is or ought to be. It is your duty to apply the law as I explain it to you,
  regardless of the consequences.”). Arguably, this could have suggested to the
  jury that counsel’s statements and arguments should not be understood as
  providing the law of the case. However, even though the jury was thus informed
  that it should look to the court for the governing law, as we explain, the court
  unconventionally gave the jury this oral instruction approximately two days
  before it began deliberating, see infra, II.B.2.b—which may have significantly
  diminished the instruction’s capacity to mitigate the potential and actual
  prejudicial effects of the prosecution’s presumption-of-innocence advisement.
  And, more broadly, the substance of the court’s generalized instructions was
  unhelpful in mitigating the strong potential for prejudice—and actual prejudicial
  effects—caused by this advisement.

                                            35
Appellate Case: 19-3256    Document: 010110690141         Date Filed: 05/27/2022    Page: 36



  the strong potential for “serious infringement” of Mr. Starks’s constitutional

  rights—and also the actual prejudicial effects of the advisement. Mahorney, 917

  F.2d at 473. The district court here acknowledged that the timing of its

  instructions was unconventional: with the exception of only a couple of

  instructions, the court elected to give the full set of instructions to the jury even

  before counsel started presenting evidence. See R., Vol. III, at 244. (“Well, folks,

  usually the instructions are given at the end of the case, right before closing

  arguments. It has always seemed to me that that got things backwards.”). As the

  court understood, the usual practice is to give the instructions to the jury at the

  end of the evidence—frequently, after counsel’s oral arguments. See, e.g., Neil P.

  Cohen, The Timing of Jury Instructions, 67 T ENN . L. R EV . 681, 694 (2000) (“The

  usual pattern in America is that jury instructions are given after closing arguments

  by both sides.”); 1 Kevin F. O’Malley et al., F ED . J URY P RAC . & I NSTR . § 7.1 (6th

  ed.), Westlaw (database updated Jan. 2022) (“The court’s charge generally

  follows the jury arguments.”); id. § 7.6 (noting that “the majority of judges

  deliver their instructions after final arguments”); see also Stephan Landsman, The

  Civil Jury in America, 62 L AW & C ONTEMP . P ROBS . 285, 299 (Spring 1999)

  (“Once all the evidence has been presented, it is the judge’s job to inform the jury

  of the law to be used in deciding the case.” (emphasis added)).

        Significantly, the court’s generalized instructions regarding the



                                             36
Appellate Case: 19-3256      Document: 010110690141      Date Filed: 05/27/2022    Page: 37



  government’s beyond-a-reasonable-doubt burden (Instrs. 5 and 7) and the

  presumption of innocence constitutionally afforded to defendants (Instr. 6) were

  orally delivered to the jury on this unconventional schedule. And, crucially, the

  court did not repeat these important, bedrock instructions—or any of the others

  that it gave at the outset of the trial—at the close of the evidence. See R., Vol.

  III, at 485 (responding to a query from counsel regarding whether it would repeat

  the instructions at the close of the evidence, the court noted that it was “not going

  to go through the instructions again”).

         Therefore, as a consequence of the court’s approach, the jury heard the

  court’s oral instructions regarding most of the governing law only once and

  approximately two days before they began deliberations. And, in particular, the

  jury did not hear again—at the close of the evidence—the court’s oral instructions

  regarding the government’s burden of proof (i.e., Instrs. 5 and 7), nor the court’s

  instruction concerning the presumption of innocence that the Constitution affords

  to Mr. Starks (i.e., Instr. 6).

         We have never opined on the propriety of this unconventional instructional

  approach, and we do not need to lay down a one-size-fits-all categorical rule on

  the subject to resolve this case. In this regard, we recognize that the federal rules

  grant trial courts a certain amount of discretion regarding when they instruct the

  jury. See F ED . R. C RIM . P. 30(c) (“The court may instruct the jury before or after



                                            37
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 38



  the arguments are completed, or at both times.”). However, we are well aware

  that some courts have deemed such an unconventional approach—involving the

  pre-evidence oral delivery of instructions—to be problematic and even legally

  erroneous, where, as here, the full set of instructions is not repeated at the end of

  the presentation of evidence. And this is primarily because of concerns regarding

  the jury’s capacity to remember important legal principles before they deliberate.

  See, e.g., State v. Woolcock, 518 A.2d 1377, 1389 (Conn. 1986) (“While on

  occasion preinstructions may be necessary and trial judges should not shrink from

  acting, in the main we concur with Justice Fuchsberg when he said: ‘[T]he issue

  crystallization process can only achieve its potential if detailed instructions are

  given immediately before the jury’s deliberation. Introductory remarks are no

  substitute.’” (alteration in original) (citation omitted) (quoting People v. Newman,

  385 N.E.2d 598, 600 (N.Y. 1978))); State v. Nelson, 587 N.W.2d 439, 444 (S.D.

  1998) (concluding that trial court’s delivery of instructions concerning the

  presumption of innocence and reasonable doubt standard at the beginning of trial

  but not at the close of evidence violated a statutory mandate and constituted plain

  error, reasoning that “[p]reliminary instructions serve to inform jurors of their

  ‘function,’” but their use “never relieves the court of its duty to comprehensively

  inform jurors of the law at the close of the evidence,” and the idea “[t]hat jurors

  will remember instructions given at the beginning of a case may presume too



                                            38
Appellate Case: 19-3256     Document: 010110690141        Date Filed: 05/27/2022        Page: 39



  much” (quoting State v. Eagle Star, 558 N.W.2d 70, 74 (S.D. 1996))); United

  States v. Ruppel, 666 F.2d 261, 274 (5th Cir. 1982) (concluding that the district

  court erred in instructing the jury on the presumption of innocence at the

  beginning of the trial but failing to repeat the instructions at the close of trial

  eleven days later); State v. Romanosky, 859 P.2d 741, 742 (Ariz. 1993) (holding

  that the judge’s failure to re-instruct the jury regarding the reasonable doubt

  standard at the end of the evidence was reversible error); see also Saul M. Kassin

  & Lawrence S. Wrightsman, T HE A MERICAN J URY ON T RIAL : P SYCHOLOGICAL

  P ERSPECTIVES 146 (1988) (“Preliminary instructions . . . are not a substitute for

  the final charge, but a supplement to it.”); Cohen, supra, at 692 (“Of course, the

  early jury instructions will not replace the final instructions.”).

        This authority leads us, under the particular circumstances of this case, to

  conclude that the court’s unconventional timing in delivering its oral instructions

  may have undermined any capacity (albeit limited) that the court’s generalized

  instructions may have had to mitigate the strong potential for “serious

  infringement” of Mr. Starks’s constitutional rights—and the actual prejudicial

  effects—caused by the prosecution’s impermissible presumption-of-innocence

  advisement. Mahorney, 917 F.2d at 473; see also Aplt.’s Reply Br. at 12 (“The

  unique and early timing of the oral jury instructions in this case (before, rather

  than after, the presentation of evidence) meant that the district court’s only oral



                                             39
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 40



  admonitions about the presumption of innocence were separated from the

  prosecutor’s misconduct by two days.”).

        Indeed, if the panel in Mahorney discerned substantial prejudice to the

  petitioner from a presumption-of-innocence advisement like the one here, we are

  hard pressed to say that the court’s unconventional timing in this case could

  produce a better outcome in mitigating prejudice. In that regard, recall that in

  Mahorney the court at least offered its generalized instructions regarding the

  government’s beyond-a-reasonable-doubt burden and the petitioner’s presumption

  of innocence after the close of the evidence and “before closing arguments.” 917

  F.2d at 474 n.5. But under the court’s unconventional timing here, the oral

  instructions were only delivered to the jury once before the presentation of

  evidence and approximately two days before the jury retired to deliberate.

        Moreover, the problematic effect of the court’s unconventional

  timing—that is, its delivery of most of its oral instructions only once before the

  presentation of evidence—is underscored when we contrast that timing with the

  timing of the prosecution’s delivery of its erroneous presumption-of-innocence

  advisement. The prosecution offered its advisement in closing argument so that

  one of the last things the jury heard before retiring to deliberate was the

  government’s uncorrected and erroneous statement that Mr. Starks no longer had

  a right to be presumed innocent. One might reasonably have concerns that the



                                            40
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022   Page: 41



  timing of this advisement, standing alone, could magnify its prejudicial effect.

  See, e.g., United States v. Velazquez, 1 F.4th 1132, 1140 (9th Cir. 2021)

  (concluding that an error was reversible where the prosecutor’s

  mischaracterization of the beyond-a-reasonable-doubt standard in closing “was

  among the last things the jury heard before they began deliberations, . . .

  exacerbating [the court’s] concerns”); Girts v. Yanai, 501 F.3d 743, 760 (6th Cir.

  2007) (holding that an error was reversible where the prosecutor’s improper

  comments during closing arguments about the petitioner’s silence “were some of

  the last statements heard by the jury before deliberations”); see also Michael D.

  Cicchini, Combating Prosecutorial Misconduct in Closing Arguments, 70 O KLA .

  L. R EV . 887, 891–92 (2018) (“Because jurors enter deliberations with closing

  arguments . . . still ringing in their ears, those words could have more impact than

  the actual evidence presented much earlier in the case.”); 7 cf. United States v. De


        7
                Indeed, empirical research suggests that statements made in closing
  arguments—including, as here, improper comments or misstatements of law—are
  likely to have an outsized effect due to their temporal proximity to jury
  deliberations. See, e.g., Mary Nicol Bowman, Mitigating Foul Blows, 49 G A . L.
  R EV . 309, 343–44 (2015) (asserting that improper prosecutorial arguments, such
  as improper vouching for prosecution witnesses, “might be particularly powerful
  during closing arguments, as empirical research supports the common wisdom
  among trial advocates about the persuasive power of closing arguments on
  jurors”; specifically, “[e]mpirical research on the ‘recency effect’ suggests that
  people tend to remember best and be influenced by the latest event in a sequence
  more than by earlier events”); Mary Nicol Bowman, Confronting Racist
  Prosecutorial Rhetoric at Trial, 71 C ASE W. R ES . L. R EV . 39, 62–63 (2020)
  (“[The importance of] closing arguments is supported by psychological research
                                                                          (continued...)

                                            41
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022   Page: 42



  La Luz Gallegos, 738 F.2d 378, 383 (10th Cir. 1984) (concluding that an error

  was harmless because the government’s improper comments on the defendant’s

  silence in its opening statement were not “fresh in the minds of the jurors” after

  the presentation of evidence and closing statements). And those concerns could

  only be exacerbated here by the fact that the jury instructions—which customarily

  serve to mitigate the prejudice of impermissible arguments by counsel—were not

  given around the time of the prosecution’s erroneous statements but, instead, two

  days prior.



        7
           (...continued)
  on ‘recency effect,’ which involves a focus on the most recent information
  presented. ‘Recency effects arise when a fact-finder is presented with
  voluminous, challenging evidence, and they must make an immediate decision
  following trial.’ This research suggests that comments in closing arguments are
  likely to have outsized significance compared to comments in the middle of the
  trial.” (quoting Mark Spottswood, Ordering Proof: Beyond Adversarial and
  Inquisitorial Trial Structures, 83 T ENN . L. R EV . 291, 293 (2015))); Ryan Patrick
  Alford, Catalyzing More Adequate Federal Habeas Review of Summation
  Misconduct: Persuasion Theory and the Sixth Amendment Right to an Unbiased
  Jury, 59 O KLA . L. R EV . 479, 513–14 (2006) (“Empirical studies have also
  demonstrated that the recency effect is at play during trials; jurors are more likely
  to remember and be influenced by trial events that occur shortly before they begin
  deliberating. . . . Indeed, because of the recency effect, the closing argument has
  often been labeled the ‘make or break’ moment of the trial . . . .”); Hon. Amy J.
  St. Eve & Gretchen Scavo, What Juries Really Think: Practical Guidance for
  Trial Lawyers, 103 C ORNELL L. R EV . O NLINE 149, 168 (2018) (finding based on
  survey of more than 500 jurors that “[c]losing arguments matter to juries
  significantly more than opening statements,” likely due to recency effects). See
  generally Christoph Engel et al., Coherence-Based Reasoning and Order Effects
  in Legal Judgments, 26 P SYCHOL . P UB . P OL ’ Y & L. 333 (2020) (summarizing
  previous empirical research regarding recency effects, and conducting two studies
  on legal decision-making that “consistently observed recency effects”).

                                           42
Appellate Case: 19-3256     Document: 010110690141        Date Filed: 05/27/2022        Page: 43



        To be sure, the district court ensured that each juror had a written set of the

  instructions at the outset of the case and arranged for the original set of the

  written instructions to be delivered to the jury at the start of its deliberations.

  Indeed, the court went further, urging the jurors to review the instructions early in

  their deliberations and pointing out that their work as jurors would be “more

  productive” if they were familiar with “the legal principles upon which [their]

  verdict must be based.” R., Vol. I, at 171 (Instr. 34); accord id., Vol. III, at 621.

        However, these circumstances do not alter our belief that the district court’s

  unconventional timing here in delivering its oral instructions may have

  undermined the capacity for the instructions to mitigate the strong potential for

  prejudice—and actual prejudicial effects—caused by the prosecution’s

  presumption-of-innocence advisement. A court’s oral instructions play a unique

  role in ensuring that jurors gain an accurate and comprehensive understanding of

  a case’s governing legal principles—a role that written instructions arguably

  cannot replicate. See, e.g., United States v. Becerra, 939 F.3d 995, 1001 (9th Cir.

  2019) (“[M]any jurors may not adequately comprehend written instructions. It is

  no secret that jury instructions are often written in language more suitable for

  lawyers than laypersons. . . . When the instructions are read orally, tonal

  inflection can make the content of the instructions more accessible, as well as

  discourage the ‘tuning out’ common when reading dense material. Oral



                                             43
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 44



  instruction in the formal courtroom setting thus assures that jurors are exposed to

  the substance of the essential instructions by at least one sensual route.”); see also

  William W. Schwarzer, Communicating with Juries: Problems and Remedies, 69

  C ALIF . L. R EV . 731, 756 (1981) (“Oral instructions can be more easily followed

  and understood by jurors because they are less formalized.”); Robert Winslow,

  The Instruction Ritual, 13 H ASTINGS L. J. 456, 470 (1962) (“If we speak directly

  to the jury in a personalized manner during the so-called general instructions, we

  will be less likely to lose their attention.”). Indeed, there is reason to believe that

  this unique role of oral instructions would be most fully at play when the subject

  matter involves complex concepts, like the government’s beyond-a-reasonable

  doubt burden and the defendant’s presumption of innocence. Cf. Laurence J.

  Severance et al., Toward Criminal Jury Instructions that Jurors Can Understand,

  75 J. C RIM . L. & C RIMINOLOGY 198, 203–04 (1984) (concluding based on

  empirical research that jurors had particular “difficulty understanding instructions

  on ‘reasonable doubt’ and the closely linked concept of ‘presumption of

  innocence’”). Accordingly, at least under the particular circumstances here, we

  conclude that the court’s unconventional timing in orally delivering most of its

  instructions—before the presentation of evidence and not close in time to the

  prosecution’s erroneous presumption-of-innocence advisement—may have

  undermined the capacity of the (already unhelpful) generalized instructions to



                                            44
Appellate Case: 19-3256      Document: 010110690141    Date Filed: 05/27/2022    Page: 45



  mitigate the strong potential for prejudice—and actual prejudicial effects—of the

  government’s advisement.

                                           c

        In addition to the generalized substance of the court’s instructions and the

  unconventional timing of their oral delivery, a factor that allowed for the strong

  potential for prejudice—and actual prejudicial effects—of the government’s

  presumption-of-innocence advisement was the lack of strength of the

  government’s case.

        Contrary to the government’s assertion, the evidence against Mr. Starks on

  his possession-with-intent-to-distribute offenses of conviction was far from

  “overwhelming.” Cf. Aplee.’s Resp. Br. at 21. As the government itself

  recognizes, “the main issue” was Mr. Starks’s “knowledge of the drugs in the

  Toyota”—that is, the vehicle that Ms. Avery was driving. Id. The government

  had to prove beyond a reasonable doubt that Mr. Starks—who was occupying and

  driving the other car (the Chevy)—possessed those drugs “[o]n or about

  September 17, 2018,” the day of his arrest. R., Vol. I, at 109–11 (Second

  Superseding Indictment, filed Mar. 26, 2019). More specifically, the government

  had to prove that on that date Mr. Starks at least constructively possessed the

  narcotics in the Toyota.




                                           45
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 46



        In this regard, the court gave the jury an instruction about possession and

  constructive possession, which is unchallenged here. It reads in part:

               The law recognizes two kinds of possession: actual possession
               and constructive possession. A person who knowingly has direct
               physical control over a thing, at a given time, is then in actual
               possession of it.

               A person who, although not in actual possession, knowingly has
               both the power and the intention, at a given time, to exercise
               dominion or control over a thing, either directly or through
               another person or persons, is then in constructive possession of
               it.

  Id. at 150 (Instr. 15). There was a dearth of trial evidence that Mr. Starks

  possessed the narcotics in the Toyota—either actually or constructively—on

  September 17. Indeed, the government itself concedes that there was no direct

  evidence—be it “forensic evidence such as DNA or fingerprints” or anything

  else—that connected Mr. Starks to the drugs in the Toyota. Aplee.’s Resp. Br. at

  57. Moreover, even though Ms. Avery’s testimony inculpated Mr. Starks in other

  respects, as the government further acknowledges, she “did not tie [Mr. Starks]

  directly to the drugs in the Toyota.” Id. at 56–57. Indeed, Ms. Avery could not

  shed any light whatsoever on whether Mr. Starks possessed the narcotics in the

  vehicle that she was driving because, according to her testimony, she was

  surprised herself upon arrest to learn that there were narcotics in the vehicle. And

  Mr. Starks made no incriminating statements connecting him to the narcotics in

  the Toyota. Nor, as he points out, was there any “surveillance evidence of Mr.


                                            46
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 47



  Starks dealing drugs at any point.” Aplt.’s Opening Br. at 43. Our observation in

  Chavez is thus apt here as well: “in evaluating the strength of the government’s

  case, the evidence that it did not produce is telling.” Chavez, 976 F.3d at 1210.

        Thus, the government’s case turned on circumstantial evidence—which,

  contrary to the government’s description, was hardly “powerful.” Cf. Aplee.’s

  Resp. Br. at 57. It summarized this evidence in the following way: “[Mr. Starks]

  made false exculpatory statements denying that he and [Mr.] Scott were traveling

  together with [Ms.] Avery and [Ms.] Watt; that [Ms.] Avery and [Ms.] Watt made

  a similar false exculpatory statement; and that [Mr. Starks] had a prior similar

  drug conviction.” Id. (citations omitted). This is hardly a smoking gun.

        “[F]alse exculpatory statements . . . ‘are admissible to prove

  circumstantially consciousness of guilt or unlawful intent.’” United States v.

  Davis, 437 F.3d 989, 996 (10th Cir. 2006) (quoting United States v. Zang, 703

  F.2d 1186, 1191 (10th Cir. 1982)), cert. denied, 547 U.S. 1122 (2006). And the

  government is correct that certain evidence—particularly, “the turnpike records

  and the phones found”—would have permitted the jury to reasonably infer that

  Mr. Starks’s statement denying knowledge of the occupants of the Toyota was

  false. Aplee.’s Resp. Br. at 22. However, the government’s own recounting of

  the evidence reveals that Ms. Avery, too, made a false exculpatory statement at

  the time of her arrest; yet, the government did not require Ms. Avery to plead



                                           47
Appellate Case: 19-3256     Document: 010110690141      Date Filed: 05/27/2022    Page: 48



  guilty to possessing with the intent to distribute the narcotics in the Toyota, and

  she denies knowing that the drugs were present in the vehicle. So, Mr. Starks’s

  false exculpatory statement is hardly dispositive of his knowledge and possession

  of these narcotics either. As for Mr. Starks’s prior narcotics conviction, the court

  expressly instructed the jury that “the fact that [Mr. Starks] may have previously

  committed an act similar to the one charged in this case does not mean that [Mr.

  Starks] necessarily committed the act charged in this case.” R., Vol. I, at 158.

  And we should at least presume that the jury followed this instruction. See, e.g.,

  Weeks, 528 U.S. at 234.

        Moreover, the jury’s inability to reach a verdict concerning Mr. Starks’s

  conspiracy charge suggests that this was a close case for the jury—or, at the very

  least, that the evidence regarding his counts of conviction was not

  overwhelming—because that evidence was not “substantially different” from the

  evidence the government used to prove up the conspiracy charge. Compare

  United States v. Reese, 745 F.3d 1075, 1090–91 (10th Cir. 2014) (concluding that

  counts of conviction did not present a “close case” because the evidence

  supporting these counts was “substantially different from the evidence on the

  counts of acquittal”), cert. denied, 574 U.S. 894 (2014), with Sanchez v.

  Mondragon, 858 F.2d 1462, 1464, 1468 (10th Cir. 1988) (noting, where “[t]he

  court submitted four counts to the jury[] [for] battery, possession of a burglary



                                            48
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022      Page: 49



  tool, aggravated burglary, and larceny,” that the defendant “was acquitted of both

  aggravated burglary and larceny, [thus] indicating that the jury had some doubts

  about his involvement in the crime”), overruled on other grounds by United

  States v. Allen, 895 F.2d 1577 (10th Cir. 1990).

        To be sure, Ms. Avery’s testimony painted a picture for the jury of Mr.

  Starks as a seasoned drug trafficker and supplier of narcotics to Mr.

  Scott—including the type of drugs involved in Mr. Starks’s convictions, fentanyl

  and heroin. And she provided dramatic, detailed testimony of Mr. Starks’s

  supposed prior dealings with Mexican drug traffickers in seeking to secure

  narcotics for Mr. Scott—testimony that could have suggested to the jury a

  nefarious explanation for why two men, with names and birthdays identical to

  those of Mr. Scott and Mr. Starks, crossed the U.S.-Mexico border on foot at 9:00

  p.m. EST on September 7, 2018—ten days before the Kansas Troopers arrested

  them—and then eighteen minutes later returned to the United States on foot via

  that same entry-exit point, within one minute of each other.

        Yet Ms. Avery’s credibility “was open to question,” Chavez, 976 F.3d at

  1212—and that is saying the very least: she was testifying under a plea agreement

  in the hopes of securing leniency and was an admitted drug addict. And the

  court’s jury instructions properly warned the jury of the need to consider Ms.

  Avery’s testimony with greater caution than an ordinary witness. See, e.g., R.,



                                           49
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022      Page: 50



  Vol. I, at 159 (Instr. 24) (instructing, as to a government witness testifying under

  a promise of favorable treatment, that the jury “should examine [the witness’s]

  testimony with more caution and greater care than the testimony of an ordinary

  witness”); id. at 163 (Instr. 27) (“The testimony of a drug abuser must be

  examined and weighed by the jury with greater caution than the testimony of a

  witness who does not abuse drugs.”). Accordingly, Ms. Avery’s testimony was

  hardly the stuff of an overwhelming case.

        Thus, along with the generalized substance of the court’s instructions and

  the unconventional timing of their oral delivery, a factor that allowed for the

  strong potential for prejudice—and actual prejudicial effects—of the

  government’s presumption-of-innocence advisement was the lack of strength of

  the government’s case.

                                           ***

        In sum, we determine that the court’s error in allowing the government’s

  presumption-of-innocence advisement to stand uncorrected had a strong potential

  for prejudice and did in fact have some prejudicial effects. As we discuss below,

  we need not determine whether those prejudicial effects were of the magnitude,

  standing alone, to affect Mr. Starks’s substantial rights, within the meaning of the

  plain-error test’s third prong. That is because when those prejudicial effects are

  cumulated with the prejudicial effects of two other errors, it is patent that Mr.



                                            50
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022     Page: 51



  Starks’s substantial rights were affected and his convictions are fatally infirm.

                                             C

        We conclude, under the particular circumstances of this case, that the

  prejudicial effects stemming from the government’s presumption-of-innocence

  advisement—when cumulated with the prejudicial effects of a preserved error

  relating to the troopers’ expert testimony and an unpreserved error pertaining to

  the prosecution’s vouching for Ms. Avery’s credibility—did affect Mr. Starks’s

  substantial rights, and his convictions cannot stand. In light of this cumulative-

  error conclusion, as with the presumption-of-innocence advisement, we have no

  need to make definitive determinations as to whether the prejudicial effects of

  each of the two additional errors, standing alone, would be sufficient to satisfy

  the third prong of the plain-error test.

        We first outline the doctrine of cumulative error and then explain why the

  prejudicial effects of the court’s errors with respect to the admission of the

  troopers’ expert testimony and the prosecution’s impermissible vouching

  regarding Ms. Avery’s credibility—when cumulated with the prejudicial effects

  arising from the presumption-of-innocence advisement—affected Mr. Starks’s

  substantial rights under the plain-error test’s third prong. And, lastly, we discuss

  why we exercise our discretion to reverse Mr. Starks’s convictions under that

  test’s fourth prong.



                                             51
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022       Page: 52



                                            1

        When we engage in a cumulative-error analysis, we typically “aggregate[ ]

  all the errors that individually have been found to be harmless, and therefore not

  reversible, and . . . analyze[ ] whether their cumulative effect on the outcome of

  the trial is such that collectively they can no longer be determined to be

  harmless.” Lopez-Medina, 596 F.3d at 740–41 (emphasis added) (quoting Hooper

  v. Mullin, 314 F.3d 1162, 1178 (10th Cir. 2002)). But “there are inherent

  problems in cumulating unpreserved error[s] (reviewed for plain error) with

  preserved error[s] (reviewed for harmless error).” United States v. Caraway, 534

  F.3d 1290, 1302 (10th Cir. 2008). Therefore, our case law instructs that, when

  there are both preserved and unpreserved errors, the cumulative-error analysis

  proceeds as follows:

               First, the preserved errors should be considered as a group under
               harmless-error review. If, cumulatively, they are not harmless,
               reversal is required. If, however, they are cumulatively harmless,
               the court should consider whether those preserved errors, when
               considered in conjunction with the unpreserved errors, are
               sufficient to overcome the hurdles necessary to establish plain
               error. In other words, the prejudice from the unpreserved error
               is examined in light of any preserved error that may have
               occurred. For example, the defendant may not be able to
               establish prejudice from the cumulation of all the unpreserved
               errors, but factoring in the preserved errors may be enough for
               the defendant to satisfy his burden of showing prejudice. If so,
               the fourth prong of plain-error review must then be examined.

  Id. Under this framework, we assume without deciding that each of the three



                                           52
Appellate Case: 19-3256      Document: 010110690141      Date Filed: 05/27/2022     Page: 53



  errors at issue here—though producing some prejudicial effects—would

  ultimately be determined, standing alone, to be harmless. Under this assumption,

  it is only when their prejudicial effects are cumulated that they affect substantial

  rights.

                                              2

            “We review a district court’s determination regarding the admissibility of

  evidence under an abuse of discretion standard.” United States v. Contreras, 536

  F.3d 1167, 1170 (10th Cir. 2008). This includes the court’s decision regarding

  the admission of expert testimony under Federal Rule of Evidence 702. See

  United States v. Roach, 582 F.3d 1192, 1206 (10th Cir. 2009) (reviewing a court’s

  decision on “whether to admit or exclude an expert’s testimony for abuse of

  discretion” (quoting Dodge v. Cotter Corp., 328 F.3d 1212, 1223 (10th Cir.

  2003))); see also James River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207,

  1214 (10th Cir. 2011) (holding that the district court abused its discretion in

  admitting as a lay opinion testimony, what was actually expert opinion testimony

  “based on technical or specialized knowledge”).

            Federal Rule of Evidence 702 provides that “[a] witness who is qualified as

  an expert by knowledge, skill, experience, training, or education may testify in

  the form of an opinion.” 8 F ED . R. E VID . 702. Testimony becomes “expert

            8
                  Conversely, Federal Rule of Evidence 701 provides that the
                                                                         (continued...)

                                             53
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022     Page: 54



  testimony” when it addresses topics that are “beyond the realm of common

  experience and . . . require the special skill and knowledge of an expert witness.”

  James River Ins., 658 F.3d at 1214 (quoting Randolph v. Collectramatic, Inc., 590

  F.2d 844, 846 (10th Cir. 1979)).

        Knowledge drawn from experience in a specialized job—including, as here,

  a law enforcement officer’s knowledge of drug trafficking patterns and

  practices—falls “squarely” within the scope of expert testimony under Rule 702.

  United States v. Cristerna-Gonzalez, 962 F.3d 1253, 1259 (10th Cir. 2020)

  (addressing agent’s testimony on drug slang, culture, and trafficking protocol as

  expert testimony under Rule 702); accord United States v. Cushing, 10 F.4th

  1055, 1079–80 (10th Cir. 2021). “Although the line is not always clear, . . .

  ‘opinion testimony premised on the officer’s professional experience as a whole

  is expert testimony’ under Rule 702.” United States v. Draine, 26 F.4th 1178,

  1187 (10th Cir. 2022) (emphasis added) (quoting Cushing, 10 F.4th at 1080); see

  also United States v. Kamahele, 748 F.3d 984, 998 (10th Cir. 2014) (“[W]e have

  long recognized that police officers can testify as experts based on their


        8
          (...continued)
  testimony of a witness who is not testifying as an expert is limited to opinions
  that are “not based on scientific, technical, or other specialized knowledge within
  the scope of Rule 702.” F ED . R. E VID . 701(c); see also United States v. Draine,
  26 F.4th 1178, 1187 (10th Cir. 2022) (noting that “‘a law-enforcement officer’s
  testimony based on knowledge derived from the investigation of the case at hand
  is typically regarded as lay testimony’ under Rule 701” (quoting United States v.
  Cushing, 10 F.4th 1055, 1080 (10th Cir. 2021))).

                                           54
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022   Page: 55



  experience ‘[b]ecause the average juror is often innocent of the ways of the

  criminal underworld.’” (second alteration in original) (quoting United States v.

  Garcia, 635 F.3d 472, 477 (10th Cir. 2011))).

        The government does not dispute that Mr. Starks preserved at trial his

  challenge to the admission of the expert testimony of Troopers Goheen and

  Birney, 9 and that the district court abused its discretion in admitting this

  testimony. However, the government argues that the court’s error in admitting

  this testimony was harmless and should not lead to reversal. Having evaluated

  the balance of the evidence, we are willing to at least assume that this is true, but

  only insofar as this expert-testimony error is considered in isolation. But that

  does not mean that the error was devoid of some prejudicial effects. And we

  conclude that the cumulative effects of this error with the two other errors

  addressed here affected Mr. Starks’s substantial rights.

        Recall that the major deficiency in the government’s case pertained to the

  lack of evidence connecting Mr. Starks to the narcotics in Ms. Avery’s vehicle

  (i.e., the Toyota). As the government itself tells us, “the main issue in the case . .

  . was whether [Mr. Starks] had knowledge of the drugs in the Toyota.” Aplee.’s


        9
               Mr. Starks’s counsel timely objected to five statements from
  Troopers Goheen and Birney on the grounds that they constituted impermissible
  expert testimony and were introduced without appropriate notice under federal
  discovery rules. See F ED . R. C RIM . P. 16(a)(1)(G). Those objections were
  overruled, but preserved for appeal. See Rogers v. Roth, 477 F.2d 1154, 1160
  (10th Cir. 1973).

                                            55
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022     Page: 56



  Resp. Br. at 21. Yet there was a dearth of evidence indicating that Mr. Starks

  knew there were narcotics in that vehicle and contemporaneously intended to

  exercise dominion or control over them—that is, to constructively possess the

  narcotics (as well as, of course, a lack of evidence of actual possession). Indeed,

  though Ms. Avery’s testimony incriminated Mr. Starks in other respects, she

  could not shed any light on whether Mr. Starks possessed (actually or

  constructively) the narcotics in the vehicle that she was driving because,

  according to her testimony, she was surprised herself upon arrest to learn that

  there were narcotics in the vehicle.

        Critically, the improperly admitted expert testimony of the troopers

  significantly helped to fortify the proof regarding the “main issue,” id., in the

  government’s case. In particular, this testimony purported to educate the jury

  regarding the patterns and practices of drug traffickers relating to the vehicular

  movement of narcotics. The government sought to demonstrate through this

  expert testimony that Mr. Starks drove his vehicle in a manner consistent with the

  practices of drug traffickers. In other words, the troopers offered their opinions,

  as experts, that Mr. Starks drove his vehicle in a manner consistent with the

  conduct of one who knew that he was facilitating the movement of narcotics. For

  example, recall that Trooper Goheen testified that Mr. Starks was traveling on an

  interstate drug-trafficking route, see R., Vol. III, at 277, and that, based on his



                                             56
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 57



  training and experience, drug traffickers use “escort vehicles or decoys” to divert

  law enforcement from load vehicles, id. at 357–58. And Trooper Birney testified

  that, based on his training and experience, “just everything [was] adding up” that

  the two vehicles in this case and their occupants were operating together. Id. at

  411.

         The troopers’ improper expert testimony thus lent credence to the

  government’s contention that Mr. Starks constructively possessed with intent to

  distribute the narcotics in the vehicle that Ms. Avery was driving. Indeed, from

  this testimony, a reasonable jury arguably could infer that not only did Mr. Starks

  know the identities of the individuals occupying the vehicle driven by Ms. Avery,

  but also that he knew that the vehicle contained and was transporting narcotics for

  distribution.

         Furthermore, through its statements to the jury at the beginning and the end

  of the trial, the prosecution stressed that the officers’ expert testimony concerning

  the patterns and practices of drug traffickers mirrored the actual driving patterns

  and practices of Mr. Starks. For instance, alluding to the troopers’ expected

  testimony, the prosecution pointed out that “you’ll have an escort vehicle. That

  escort vehicle’s job is to make sure the dope gets home, it gets to the ultimate

  source.” Id. at 77. And then shortly thereafter, in discussing Trooper Goheen’s

  actual observations of the vehicles being driven by Mr. Starks and Ms. Avery, the



                                            57
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022       Page: 58



  prosecution said, “[t]urns out [Mr. Starks] was driving that escort vehicle.” Id. at

  78.

           Moreover, during closing arguments, the government emphasized the

  importance of this testimony, saying:

               Remember the testimony of Trooper Goheen. Trooper Goheen
               told you that based on his training and experience, what you see
               in interdiction is a load car and then an escort car. In this case,
               who’s driving that escort car? The defendant [i.e., Mr. Starks].

               What does the defendant do? The defendant, when he sees the
               trooper pulling up along side, about to pull over the dope car, he
               whips over and tailgates a trooper.

               I challenge any of you to pull over and tailgate a trooper like that
               without knowing exactly what’s going to happen.

  Id. at 630. The government thus directly and strongly leaned into the troopers’

  status as experts in arguing that Mr. Starks’s otherwise unremarkable driving on

  the interstate bore the hallmarks of drug trafficking. See Aplt.’s Reply Br. at 6

  (“The prosecutor then exploited that expert testimony at the end of the trial during

  closing argument to establish the disputed issues that the government

  acknowledges no direct evidence proved: Mr. Starks’s possession, control, and

  intent with respect to the drugs.”).

        The impact of the troopers’ improperly admitted expert testimony was thus

  significant. It fortified the proof regarding the “main issue,” Aplee.’s Resp. Br. at

  21, in the government’s case against Mr. Starks—that is, whether he



                                            58
Appellate Case: 19-3256   Document: 010110690141        Date Filed: 05/27/2022     Page: 59



  constructively possessed the narcotics in the Toyota being driven by Ms. Avery.

  Consequently, we can say that this error at least had some prejudicial effects

  during Mr. Starks’s trial. 10 We already have homed in on and discussed at some

  length the prejudicial effects of one of the unpreserved errors—perhaps the most

  problematic one—related to the prosecution’s presumption-of-innocence

  advisement. Now we turn to examine the other unpreserved error related to the

  government’s vouching for Ms. Avery’s credibility. 11

                                            3

        “It is a due process error for a prosecutor to indicate ‘a personal belief in


        10
                It is not a sufficient rebuttal to this assertion to say—as the
  government does—that the troopers would have been qualified as experts in any
  event. See Aplee.’s Resp. Br. at 25 (“Because the troopers could have been
  qualified under Rule 702 to give the testimony, the failure to so qualify them was
  harmless.”). This may be a persuasive argument under some circumstances. Cf.
  Draine, 26 F.4th at 1189 (in concluding the defendant had not established that his
  substantial rights were affected by the admission of expert law enforcement
  testimony, observing that “he has not shown that, had he objected or had the
  district court addressed sua sponte [the officers’] qualifications, they likely would
  have been found unqualified under Rule 702”). But, as Mr. Starks points out, he
  “did not just object that the troopers were not properly qualified. He objected
  that he did not receive proper notice of the substance of their testimony . . . .”
  Aplt.’s Reply Br. at 8. Moreover, we assume in this discussion that the error,
  standing alone, was ultimately harmless, as the government argues; that is not
  logically inconsistent, however, with our conclusion that the error at least had
  some prejudicial effects.
        11
               Ordinarily, under Caraway’s framework, we would cumulate other
  preserved errors first. See Caraway, 534 F.3d at 1302. But there are no such
  errors amongst the errors that we have targeted for analysis. So, we proceed to
  cumulate the preserved error regarding the troopers’ expert testimony with the
  two unpreserved errors that we have elected to address.

                                           59
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022      Page: 60



  the witness’ credibility . . . .’” United States v. Jones, 468 F.3d 704, 707 (10th

  Cir. 2006) (quoting United States v. Bowie, 892 F.2d 1494, 1498 (10th Cir.

  1990)). Discouraging prosecutors from engaging in vouching is critical because

  “the prosecutor’s opinion carries with it the imprimatur of the Government and

  may induce the jury to trust the Government’s judgment rather than its own view

  of the evidence.” Young, 470 U.S. at 18–19. We distinguish between a

  prosecutor’s “fair[ ] comment on the evidence” to a jury, United States v. Orr,

  692 F.3d 1079, 1097 (10th Cir. 2012), which is permissible, and “vouching by an

  attorney as to the veracity of a witness[, which] is improper conduct and an error

  which this Court will carefully review,” United States v. Swafford, 766 F.2d 426,

  428 (10th Cir. 1985). “An argument is only improper vouching ‘“if the jury could

  reasonably believe that the prosecutor is indicating a personal belief in the

  witness’ credibility, either through explicit personal assurance of the witness’

  veracity or by implicitly indicating that information not presented to the jury

  supports the witness’ testimony.”’” United States v. Franklin-El, 555 F.3d 1115,

  1125 (10th Cir. 2009) (quoting United States v. Magallanez, 408 F.3d 672, 680

  (10th Cir. 2005)); accord Anaya, 727 F.3d at 1053–54. In other words,

  “[v]ouching requires ‘either . . . explicit personal assurances of the witness’s

  veracity or . . . implicit[] indicat[ions] that information not presented to the jury

  supports the witness’s testimony.’” Anaya, 727 F.3d at 1053 (second and third



                                             60
Appellate Case: 19-3256    Document: 010110690141       Date Filed: 05/27/2022    Page: 61



  alterations and omissions in original) (quoting Orr, 692 F.3d at 1097); see also

  Christy, 916 F.3d at 834 (concluding that statement in rebuttal closing argument

  that the witness was “probably the most sincere witness the prosecutor had ever

  seen” constituted plainly improper vouching).

        Invoking the plain-error rubric, Mr. Starks argues that the prosecution

  improperly vouched for the credibility of Ms. Avery’s testimony. Specifically,

  the prosecution stated that Ms. Avery was bound to a plea agreement requiring

  her “only to do one thing: [t]ell the truth.” R., Vol. III, at 631. The prosecution

  added, “[n]obody has ever told her to do anything other than tell the truth. And

  she sat there and she told you the absolute truth . . . .” Id. Mr. Starks’s counsel

  did object to this statement as improper vouching. The district court sustained the

  objection and instructed the jury to disregard the statement. Nevertheless, Mr.

  Starks concedes here that his appellate challenge to the prosecution’s vouching

  was not preserved and subject to plain-error review because he “did not request

  further curative action when his objections were sustained.” 12 Aplt.’s Opening

  Br. at 33. He maintains, however, that this error was clear or obvious, violated

  his substantial rights, and should lead us to rule in his favor under the plain-error

  standard. Notably, the government does not dispute that the prosecution

  committed clear or obvious error; however, it contends that the error did not


        12
              We accept Mr. Starks’s concession on the preservation question and
  do not independently opine on the matter.

                                            61
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 62



  affect Mr. Starks’s substantial rights—i.e., the error did not satisfy the plain-error

  test’s third prong.

        We assume without deciding, for purposes of our cumulative-error analysis,

  that the government is correct—that Mr. Starks has not satisfied the third prong,

  when this error is considered alone. But that does not mean that this error was

  devoid of all prejudicial effects. The credibility of Ms. Avery’s testimony was

  critical to the prosecution’s case. In particular, Ms. Avery’s testimony painted a

  picture for the jury of Mr. Starks as a seasoned drug trafficker and supplier of

  narcotics to Mr. Scott—including the drugs involved in Mr. Starks’s convictions,

  fentanyl and heroin. And she provided dramatic, detailed testimony of Mr.

  Starks’s supposed prior dealings with Mexican drug traffickers in seeking to

  secure narcotics for Mr. Scott—testimony that could have suggested to the jury an

  illicit reason why two men, with names and birthdays identical to those of Mr.

  Scott and Mr. Starks, crossed the U.S.-Mexico border on foot at 9:00 p.m. EST on

  September 7, 2018—ten days before the Kansas Troopers arrested them—and then

  eighteen minutes later returned to the United States on foot via that same entry-

  exit point, within one minute of each other.

        However, as we have noted, Ms. Avery’s credibility clearly “was open to

  question,” Chavez, 976 F.3d at 1212: she was testifying under a plea agreement in

  the hopes of securing leniency and was an admitted drug addict. And the court



                                            62
Appellate Case: 19-3256   Document: 010110690141       Date Filed: 05/27/2022     Page: 63



  properly instructed the jury about the need to consider Ms. Avery’s testimony

  with comparatively greater caution. 13 Accordingly, almost any elevation of Ms.

  Avery’s credibility standing in the eyes of the jury would have been beneficial in

  some appreciable measure to the government’s case. And Mr. Starks makes at

  least a colorable argument that the court’s “curative instruction was not strong

  enough to mitigate the harm.” Aplt.’s Reply Br. at 13 (citing United States v.

  Alancantara-Castillo, 788 F.3d 1186, 1197–98 (9th Cir. 2015)). Accordingly,

  even though we assume that that this vouching error was not sufficient, standing

  alone, to affect Mr. Starks’s substantial rights, we cannot conclude that the

  government’s vouching for the credibility of Ms. Avery’s testimony did not

  benefit the government’s case and appreciably prejudice Mr. Starks.

                                           4

        When the prejudicial effects of the preserved error relating to the troopers’

  expert testimony and the unpreserved error concerning the prosecution’s vouching

  for the credibility of Ms. Avery’s testimony are combined with the prejudicial

  effects stemming from the court’s failure to correct the government’s

  presumption-of-innocence advisement, we conclude that Mr. Starks’s substantial

        13
               See, e.g., R., Vol. I, at 159 (Instr. 24) (instructing, as to a
  government witness testifying under a promise of favorable treatment, that the
  jury “should examine [the witness’s] testimony with more caution and greater
  care than the testimony of an ordinary witness”); id. at 163 (Instr. 27) (“The
  testimony of a drug abuser must be examined and weighed by the jury with
  greater caution than the testimony of a witness who does not abuse drugs.”).

                                           63
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022      Page: 64



  rights were affected. In this regard, recall that the latter error involving the

  presumption of innocence “went directly to a fundamental precept guiding the

  factfinder’s evaluation of guilt or innocence.” Mahorney, 917 F.2d at 474. The

  government effectively told the jury that when it was deliberating regarding the

  elements of Mr. Starks’s charged offenses—including the critical element of

  (constructive) possession—that Mr. Starks no longer was clothed in the

  presumption of innocence, a presumption that properly “is extinguished only upon

  the jury’s determination that guilt has been established beyond a reasonable

  doubt.” Id. at 471 n.2 (second emphasis added). Accordingly, applying the

  cumulative-error doctrine under the circumstances here, we conclude that the

  plain-error test’s third prong is satisfied—that is, Mr. Starks has established that

  his substantial rights were violated.

                                             5

        Lastly, applying the cumulative-error rubric, we exercise our discretion

  under the plain-error test’s fourth prong to notice this cumulative prejudice and

  reverse Mr. Starks’s convictions. At issue here, in substantial part, are errors of

  constitutional magnitude. And where such errors are present under plain-error

  review, “reversal usually directly cures the constitutional infirmity and, as a

  result, the failure to notice and correct the constitutional error would impugn the

  fairness, integrity, or public reputation of judicial proceedings.” United States v.



                                             64
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022    Page: 65



  Mozee, 405 F.3d 1082, 1091 (10th Cir. 2005); see also Gonzalez-Huerta, 403 F.3d

  at 745 (Hartz, J., concurring) (“Not to reverse to correct the error is to ignore the

  injury the defendant suffered from the violation of his or her constitutional

  rights.”).

         Furthermore, it is difficult to overstate the importance of the presumption

  of innocence to the fairness and integrity of our criminal justice system. The

  presumption of innocence is a “bedrock ‘axiomatic and elementary’ principle

  whose ‘enforcement lies at the foundation of the administration of our criminal

  law.’” In re Winship, 397 U.S. 358, 363 (1970) (quoting Coffin v. United States,

  156 U.S. 432, 453 (1895)); accord Taylor v. Kentucky, 436 U.S. 478, 483 (1979).

  And the right to be presumed innocent is especially important in a case like this

  one, where the evidence was circumstantial and not overwhelming. Under these

  circumstances, the presumption of innocence “cautions the jury to put away from

  their minds all the suspicion that arises from the arrest, the indictment, and the

  arraignment, and to reach their conclusion solely from the legal evidence

  adduced.” Taylor, 436 U.S. at 485. But Mr. Starks’s jury was told that this

  presumption evaporated at the close of the evidence—before it began deliberating

  on his guilt and innocence.

         In light of these important considerations, we exercise our discretion to

  notice the cumulative prejudicial effects of the three errors discussed above and



                                            65
Appellate Case: 19-3256    Document: 010110690141        Date Filed: 05/27/2022   Page: 66



  determine that these errors “seriously affect[ed] the fairness, integrity, or public

  reputation of [the] judicial proceedings.” United States v. Alapizco-Valenzuela,

  546 F.3d 1208, 1222 (10th Cir. 2008) (quoting United States v. Lopez-Flores, 444

  F.3d 1218, 1221 (10th Cir. 2006)). Accordingly, Mr. Starks’s convictions cannot

  stand.

                                            III

           For the foregoing reasons, we REVERSE the district court’s judgment and

  REMAND the case, instructing the court to VACATE Mr. Starks’s convictions

  and conduct further proceedings not inconsistent with this opinion.




                                            66